Russell, J.
1. The method of service on fraternal beneficial associations, provided by the act of 1900 (Acts 1900, p. 71), is only cumulative. Service may be’ perfected upon an insurance association by serving its agent who procured the issuance of the contract which is the basis of the suit, provided the agency continues until service.
2. It appearing that such an agent was served, the traverse of the entry of service was properly overruled.
3. An association which issues policies of insurance, but, so far as appears, has no ritual nor any initiation, can not be legally classed as a fraternal beneficial association under the laws of Georgia, and may be treated as an ordinary insurance company.
4. Eor the want of a proper.brief of evidence, the exceptions depending upon a consideration of the evidence can not be considered.
5. The petition amply disclosed the fact that tire plaintiff sued in his representative capacity as. administrator on the estate of the insured. J
6. The act approved August 17, 1906 (Acts 1906, p. 107), which provides that wherever a policy of insurance contains any reference to the application for insurance or the constitution, by-laws, or other rules of the company, as forming a part of the policy or contract between the parties, the policy shall contain in itself or in some exhibit attached thereto a correct copy of the application, by-law, or rule, as the ease may be, and that otherwise the application, by.-law, etc., shall not be regarded as a part of the contract, - applies to fraternal as well as to other insurance companies. - Judgment affirmed.